DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 1/11/22 has been entered.  Claims 20-25,30,31,33 remain pending in the application.  Applicant’s amendments to the (Specification, Drawings, and Claims) have not overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 8/11/21.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 8/10/21 has been considered by the examiner.
Specification
The specification is objected to for the following:
The specification submitted 1/11/22 needs to be resubmitted such that amendments to the abstract and amendments to the specification begin on separate pages.  
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 20 Line 6 “initially receive” is not found in the specification
Claim Objections
Claim(s) 20, 23, 24 is/are objected to because of the following informalities: 
 Claim 20 Line 6 refers to a “wearer” but Claim 21 Line 2 refers to a “user”; consistency is required
Claim 20 Line 17 before “medial” add --elongate-- for consistency 
Claim 23 has two periods at the end
Claim 24 Line 2 “shoe box” should read “shoebox” for consistency
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 22, 23 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, Claim 22 recites “extend generally forward”; no specific support has been provided for such a recitation; although [0188] recites “resilient features 320 that curves first down and to the rear, then forward, terminating”, it is referring to Figure 32 and does not define the term “generally” in “generally forward”; as such, the term “generally forward” can constitute new matter.  Examiner recommends changing the language to “forward” for Figure 38 embodiment.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 22, 23, 33 is/are rejected under U.S.C. 112(b).
The term “an upper and a lower angled linear panel” in Claim 22 Line 2 and “each of the lower angled linear portion” in Claim 22 Lines 3-4 is unclear and therefore renders the claim indefinite.  It is unclear whether the inconsistency between Claim 22 Line 2 “upper and lower angled linear panel” and portion,” was intentional or a typographical error.  If intentional, it is unclear how panel and portion differ.  Is panel a specific structure while portion is any section of the specific structure?  How is the existence of the resilient feature further narrowed by the term panel?  Further in light of this inconsistency, confirmation is needed whether Lines 3-4 is missing recitation and should read “each of the upper and lower angled linear” or whether Lines 3-4 are referring to “each lower angled linear” section meaning that on the medial and lateral side.
	As previously mentioned: the term “closed” in  “separate, closed U-shaped shank” in Claim 33 Line 2 is unclear and therefore renders the claim indefinite.  It is unclear what applicant means to structurally convey with the term “closed” in the term “closed U-shaped shank.”  As best understood, the term “closed” is met as long as the shank is U-shaped. 
Dependent claims are rejected at the least for depending on rejected claims.
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
As best understood, in order to apply art and provide rejections:
Claim 22 is interpreted as if portion is any section of a panel, wherein panel is met by the existence of the resilient features
Claim 33 “closed” is interpreted as met as long as the shank is U-shaped
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20-23, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warren (USPN 0378988) in view of Recchi (US Publication 2012/0186106), Vilder (USPN 3657757), and Weitzman (USPN 9254014).
Regarding Claim 20, Warren teaches a boot (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; see Figs. 1-4, 6; Line 12 “Fig. 1…boot”) comprising:
a sole (Line 25 "vamp B, secured to the sole");
above and connected to the sole, a shoebox (see Fig. 5; Line 25 "vamp B"); and
a shaft (C-G, f, g) rising from the shoebox to terminate at a shaft top defining a rim (see Figs. 1-4, 6; Line 31 "front-leg piece, C"; Line 45 "piece D"; Lines 48, 52 "elastic goring...E"; Line 77 "topping, F"; Lines 77-78 "elastic gore, G"; Line 81 "piece, f"; Lines 81-82 "side pieces, g g”, rim being the top edge),
the shaft top open to initially receive a wearer's foot through the rim (Line 27-29 “vamp B has its upper edge standing about on a line with the ankle of the wearer”; Lines 58-60 “shape of the gores C…renders the fit of the boot-leg upon the leg of the wearer close”; Lines 62-64 “upper part of the leg of the boot being smaller than the calf of the wearer”; as can be seen in the Figs. there is an opening to the void within the boot for the wearer),
the shaft incorporating resilient features (E, G) such that:
a shaft front portion generally faces forward (see Fig. 1; at least C),
a shaft back portion generally faces backward (see Fig. 1; at least D),
elongate medial and lateral openings in the shaft (see Fig. 1; Lines 48-50 “E designates an elastic goring, one on each side of the boot-leg, and similarly secured to the opposite side edges of pieces D and C”; inasmuch as there is a goring between separate pieces D and C, there are openings),

one medial and one lateral (see Fig. 1; Lines 48-50 “E designates an elastic goring, one on each side of the boot-leg, and similarly secured to the opposite side edges of pieces D and C”),
each spanning one of the medial and lateral openings to resiliently connect the shaft front and back portions (each spanning one of the medial and lateral openings to resiliently connect the shaft front and back portions),
the resilient features shaped and configured to provide a widest separation between the shaft front portion and the shaft back portion at a specific vertical level below the shaft top that eases a tightest transition point for foot entry when the shaft is stretched (see Fig. 1; Lines 52-54 “goring E extends the height of the boot-leg or pieces D C, and is wide at the center and tapers to both ends”; wherein the widest level in Fig. 1 is the specific vertical level; Warren teaches the resilient features with a wider portion which meets the structural limitations in the claims and performs the functions as recited such as being capable of providing a widest separation at a specific vertical level as recited).

Warren does not explicitly teach that the shoebox is formed primarily from a durable material,
the shaft also formed primarily from a durable material.
Recchi teaches that a shoebox (20,22) is formed primarily from a durable material (see Fig. 1; [0019] "upper 18 is secured to the sole 14"; [0021] "components 20, 22, 24 of the upper 18 comprise leather", wherein it is known in the art that leather is a durable material, see extrinsic evidence Davis et al 7980010),
the shaft (24) also formed primarily from a durable material ([0019] "upper 18 is secured to the sole 14"; [0021] "components 20, 22, 24 of the upper 18 comprise leather", 
As such, Warren teaches all of the elements of the instant invention as discussed in detail above except providing the specific shoebox and shaft material such as one of durability.  Although Warren does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Warren by making its shoebox and shaft of leather. Such modification would be considered a mere choice of a commonly used material, in the boot art, let alone footwear art, to make a shoebox and shaft of a durable material such a leather on the basis of its suitability for the intended use. In other words, the use of a durable material would have been an "obvious to try" approach because the use of such a well-known material for a boot or footwear is not of innovation but of ordinary skill and common sense, KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007), especially in light of Recchi.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Warren’s shoebox and shaft, if necessary, to be primarily of a durable material such as leather as taught by Recchi in order to provide durability as is known for the material in the art.
Warren seems to suggest elongate medial and lateral openings that form two openings less than one centimeter wide in the rim at the shaft top when the shaft is relaxed (Lines 48-50 “E designates an elastic goring, one on each side of the boot-leg, and similarly secured to the opposite side edges of pieces D and C”; Lines 86-90 "G may be arranged on the side similar to the goring E…by this means the elastic goring is continued from the instep or ankle of the boot to the top thereof"; inasmuch as there is goring E on each side, Warren seems to suggest there would also be goring G on each side as G matches E; inasmuch as there are gorings, there are openings, especially in light of Lines 78-82 “top F may be of one piece having rear edges connected by the elastic gore G, as shown; or the topping may be formed of Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985); the openings and shaft are taught which meets the structural limitations in the claims and performs the functions as recited such as being capable of being that measured width when the boot is relaxed),
 each opening extending down from the shaft top, separating the shaft front portion from the shaft back portion (inasmuch as G is at the shaft top and is suggested to be on both sides, the recitation is met; see Fig. 1).

Furthermore, Recchi discloses the general conditions of the claimed invention except for the express disclosure of less than one centimeter wide at the rim when the shaft is not being stretched as recited.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the opening, if necessary, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Recchi’s opening, if necessary, to be less than one centimeter wide in a rim when not being stretched as recited based on intended use or design choice, such as how much stretch is desired upon a user’s foot entry ([0025]) and/or balancing such an intent with preventing damage to the boot, affecting appearance, and being cost-effective ([0027]).

	Nevertheless, Vilder teaches elongate medial and lateral openings that form two openings in the rim at the shaft top when the shaft is relaxed (see Fig. 1; Col. 2 Lines 11-13 "elastic material 18 may be mounted one side of the boot or on both sides thereof", where the existence of the elastic material indicates openings on both sides extending from the uppermost portion of the shaft top and acting as a boundary separating the front and back portion of the shaft),
each opening extending down from the shaft top, separating the shaft front portion from the shaft back portion (see Fig. 1).
Especially as Warren already at least suggested such recitations, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Warren’s opening and portion to be on both medial and lateral sides extending from the shaft top as taught by Vilder in order to make it easier for a wearer to don the shoe (Col. 1 Lines 20-23).
Furthermore, Weitzman teaches opening in a shaft openings less than one centimeter wide (see Figs. 1-3; Col. 3 Lines 4-9 “a partial length opening or slit is introduced in both the exterior material and the corresponding interior lining of a boot.  Included in the midst of the slit, between the exterior material and the corresponding interior lining, is a piece of elastomeric fabric (“stretchy” or “elastic” material)”; Col. 3 Lines 17-18 “slit is positioned and sized so as to facilitate entry and exit of a foot from the boot”; Col. 3 Lines 28-30 “opening may take other forms as well, such as a rectangular shape with width, preferably 0.25 inches in width”, wherein 0.25 inches is 0.635 centimeters, less than one centimeter wide).
As such, especially as Warren already at least suggested such a recitation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Warren, if necessary, such that the elongate openings at the shaft top  in order to facilitate entry 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that inasmuch as the openings are from the shaft top on both sides, so are the resilient features.
Regarding Claim 21, modified Warren teaches all the claimed limitations as discussed above in Claim 20.
Warren further teaches wherein the specific vertical level comprises a donning point (see annotated Fig. 1 below for generic clarification, especially as providing elasticity for such a specific vertical level is known in the art, see extrinsic evidence Rackiewicz et al USPN 9629416),
the donning point occurring in the shaft back portion where a user's heel most forcefully contacts the shaft interior during foot entry, while the same foot is simultaneously contacting the interior of the shaft front portion with a top foot surface at a doffing point where the shoebox transitions to the shaft (see annotated Fig. 1 below; Warren teaches the donning point which meets the structural limitations in the claims and performs the functions as recited such as being capable of meeting the rest of the contextual definitions, especially as such a point is known in the art, see extrinsic evidence Rackiewicz et al USPN 9629416).

    PNG
    media_image1.png
    481
    370
    media_image1.png
    Greyscale

Regarding Claim 22, modified Warren teaches all the claimed limitations as discussed above in Claim 21.
Warren further teaches wherein the resilient features each comprise an upper and a lower angled linear panel that converge at the vertical level of the donning point (see annotated Fig. 1 below; the upper and lower panels still meet/converge at the donning point)
and each of the lower angled linear portion extend generally forward from the donning point toward and terminating near the doffing point (see annotated Fig. 1 below; inasmuch as the lower angled linear portion of each side has a width, it extends generally forward from the donning point toward the doffing point; and inasmuch as the term “near” is defined, the lower angled linear portion of each side terminates near the doffing point).

    PNG
    media_image2.png
    774
    725
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    774
    562
    media_image3.png
    Greyscale

Regarding Claim 23, modified Warren teaches all the claimed limitations as discussed above in Claim 22.
Warren further teaches a width of each of the medial and lateral openings between the front and back shaft portions is greatest at the vertical level of the donning point even when the shaft is relaxed (see aforementioned annotations of Fig. 1 where the width of the openings are as recited).
Regarding Claim 31, modified Warren teaches all the claimed limitations as discussed above in Claim 20.
Warren does not explicitly teach medial and lateral pull tabs formed from durable material that are secured to the shaft and configured to wrap around the rim at the shaft top,
thereby obscuring the elongate medial and lateral openings in the rim.

However, Warren at least suggests a pull tab (see illustration in Fig. 1).

Recchi further teaches medial and lateral pull tabs that are secured to the shaft and configured to wrap around the rim at the shaft top, thereby obscuring the opening in the rim (see Fig. 1; [0021] "shaft 24 includes pull tabs or loops 31 located near the upper edge on opposed lateral sides of the shaft 24 which allow for ease in pulling on the boot 10 by putting fingers through the tabs 31"; inasmuch as Warren’s gorings reach the rim as G aligns with E with page 1 Lines 86-87 “G may be arranged on the side similar to the goring E” and in light of Vilder), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the pull tab of Recchi would then naturally obscure a portion of the elastic-filled opening at the rim).

Recchi at least suggests that the medial lateral pull tabs are formed from durable material (inasmuch as the shaft of 24 was established as durable leather and the shaft includes pull tabs, the pull tabs are made of durable leather).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Recchi, if necessary, to make the pull tabs of the same material of the shaft, especially as the intended use of Recchi’s tabs require durability and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Warren with the obscuring pull tabs of Recchi in order to further facilitate ease of donning ([0021]) and for aesthetic purposes, barring criticality of pull tab obscurity recitations in applicant specification.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warren (USPN 0378988) in view of Recchi (US Publication 2012/0186106), Vilder (USPN 3657757), and Weitzman (USPN 9254014), as applied to Claim(s) 20-23, 31 above, further in view of Clark et al (USPN 7730640), herein Clark.
Regarding Claim 24, modified Warren teaches all the claimed limitations as discussed above in Claim 20.
Warren does not explicitly teach wherein the elongate medial and lateral openings each terminate above an upper limit of the shoe box at a waterproof line, thereby maintaining a waterproof aspect of the boot.

Clark at least suggests wherein the elongate medial and lateral openings each terminate above an upper limit of the shoe box at a waterproof line, thereby maintaining a waterproof aspect of the boot (see Fig. 6A; Col. 12 Lines 15-18 "lower region 606 is waterproof while the upper region 604 is breathable but not waterproof, which makes the boot 600 waterproof in only certain depths of water, such as puddles"; Col. 12 Lines 18-19 "top region 60 may include...mesh fabric or other permeable material").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Warren, if necessary, to have the openings above a waterproof line .

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warren (USPN 0378988) in view of Recchi (US Publication 2012/0186106), Vilder (USPN 3657757), and Weitzman (USPN 9254014), as applied to Claim(s) 20-23, 31 above, further in view of Clement (USPN 5711031).
Regarding Claim 25, modified Warren teaches all the claimed limitations as discussed above in Claim 20.
Warren does not explicitly teach wherein the two portions of resilient material are formed from waterproof elastic, thereby enhancing a waterproof performance of the boot.

However, Warren does teach elastic (see rejection of Claim 20; elastic goring G, elastic goring E).

Clement teaches wherein the two portions of resilient material are formed from waterproof elastic, thereby enhancing a waterproof performance of the boot (see Fig. 1; Col. 2 Lines 18-22 "in the upper portion 14 of the wader 10 a triangular section of the one-piece wader has been replaced with a thinner fabric material 18, which may be any type of water proof fabric material…such as cotton, neoprene, nylon, polyester, and the like"; Col. 2 Lines 35-36 "gussets 18 are thinner than the rest of the upper portion").
.

Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warren (USPN 0378988) in view of Recchi (US Publication 2012/0186106), Vilder (USPN 3657757), and Weitzman (USPN 9254014), as applied to Claim(s) 20-23, 31 above, further in view of Cretinon (USPN 7082702).
Regarding Claim 33, modified Warren teaches all the claimed limitations as discussed above in Claim 20.
Warren does not explicitly teach further comprising a dual shank system comprising a generally straight and elongate shank and a separate closed U-shaped shank,
the closed U-shaped shank located in a cushion midsole of the boot such that at least a portion thereof is externally visible.

Cretinon teaches further comprising a dual shank system comprising a generally straight and elongate shank and a separate closed U-shaped shank (see Fig. 3; Col. 2 Lines 40-41, 43-45, 47-48 "upper 10 provided with an upper reinforcement 20 and a bottom assembly 30…the bottom assembly 30 constituted, from the base upwards, of a wear sole 40, an element 50 for reinforcing the bottom assembly, and an intermediary sole 60.  The wear sole 40, also called the walking sole or external sole"; Col. 3 Lines 50-52 "element 20...constituted...of a substantially U-shaped three-dimensional element 21"),
the closed U-shaped shank located in a cushion midsole of the boot such that at least a portion thereof is externally visible (see Fig. 1, where 20 is visible; see Fig. 2; intermediary sole 60 as cushion midsole, where 20 is in 60, Col. 3 Lines 53-55 "element 20…adapted to encircle the heel portion of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Warren with the midsole and shanks of Cretinon in order to provide reinforcement to the elements of the shoe (Col. 2 Line 45; Col. 3 Line 50).
Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 30, none of the prior art of record discloses inner resilient features of a liner overlapping with the resilient features of the shaft on the medial and lateral sides of the shaft, in conjunction with the other structural limitations, as set forth in the claim.  The use of liners, shafts, and resilient features are known in the art of footwear, but the specific double layer of resilient material such that the liner has resilient material that overlaps the resilient material of the shaft as claimed by the applicant is novel.  Specifically, prior art Warren discloses a shaft with resilient material as recited in the application.  Prior art Chen and Weitzman also disclose an inner lined shaft having resilient material.  However, none of the prior art discloses, teaches, or suggests that the liner itself has openings for resilient material that overlap the resilient material of the shaft.  To interchangeably add another layer of overlapping resilient material as recited in the current application would be impermissible hindsight reconstruction of the applicant’s invention without any disclosure, teaching, or suggestion from the prior art of record, as is presently the case.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Response to Arguments
Applicant’s arguments with respect to claims 20-25, 30, 31, 33 have been considered but are moot because of the new grounds of rejection necessitated by amendment.  Therefore, see aforementioned rejections for the argued missing limitations.	
Furthermore, examiner notes that the specification antecedent basis and 112(b) rejection pertaining to Claim 30 has been withdrawn due to support found in [0144].  Furthermore, issues regarding centimeter recitations have been withdrawn due to [0022], [0236], [0005], [0129], [0226], and Claim 23’s original disclosure.
As aforementioned in the interview, examiner recommends better claiming the shape of Claim 22, such as with “vertex”, should such language be supported by the original disclosure (spec, drawings, claims, abstract).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Kennedy (US Publication 2021/0153603), Dexter (USPN 3763579) directed to liner with opening; Buff et al (USPN 2178885) directed to gusseted boot; Thompson (USPN 9661897) directed to pull tabs; Eschen et al (WO 2021/050944) directed to donning.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        

/SHARON M PRANGE/Primary Examiner, Art Unit 3732